OPINION OF THE COURT
Per Curiam.
*15On February 24, 2003, the respondent pleaded guilty in the Supreme Court, Bronx County, to operating a motor vehicle while under the influence of alcohol as a felony, in violation of Vehicle and Traffic Law § 1192 (3) (see Vehicle and Traffic Law § 1193 [1] [c] [i]). On April 7, 2003, he was sentenced to five years’ probation.
Pursuant to Judiciary Law § 90 (4), a person ceases to be an attorney upon conviction of a felony. By virtue of his felony conviction, the respondent was automatically disbarred. Accordingly, the petitioner’s motion to strike the respondent’s name from the roll of attorneys and counselors-at-law is granted, effective immediately, and the respondent’s cross motion for an adjournment to retain counsel is denied.
Prudenti, P.J., Santucci, Altman, Florio and Cozier JJ., concur.
Ordered that the motion is granted, and the cross motion is denied; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Juan Roque Angrisani, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Juan Roque Angrisani is commanded to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.